Opinion filed February 17,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00250-CV 
                                                    __________
 
                            BAR-R
ENTERPRISES, INC., Appellant
 
                                                             V.
 
                  BRYAN
COOK AND EDDIE EDINGTON, Appellees

 
                                   On
Appeal from the 259th District Court
                                                       Shackelford
County, Texas
                                                   Trial
Court Cause No. 2009-029
 

 
                                            M E M O R A N
D U M   O P I N I O N
 
            Bar-R
Enterprises, Inc., Bryan Cook, and Eddie Edington have filed in this court a
joint motion to dismiss the appeal.  In the motion, the parties state that “[a]ll
matters in controversy” have been fully and completely settled and that “there
is no necessity to proceed with the appeal.”  Therefore, in accordance with the
parties’ joint request, we dismiss the appeal.  See Tex. R. App. P. 42.1.
            The
motion to dismiss is granted, and the appeal is dismissed.  
 
February 17,
2011                                                                   PER
CURIAM
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.